       Case 2:20-cv-01877-NJB-JVM Document 54 Filed 08/28/20 Page 1 of 13




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

 PAUL HOTARD                                                         CIVIL ACTION


 VERSUS                                                              NO. 20-1877


 AVONDALE INDUSTRIES, INC. ET AL.                                    SECTION: “G”(1)



                                      ORDER AND REASONS

       Pending before the Court is Plaintiff Paul Hotard’s (“Plaintiff”) “Emergency Motion to

Remand.” 1 In this litigation, Plaintiff alleges that he suffered exposure to injurious levels of

asbestos and asbestos-containing products designed, manufactured, sold and/or supplied by

several defendant companies while employed by Avondale Industries, Inc. (“Avondale”). 2

Having considered the motion, the memoranda in support and in opposition, the record, and the

applicable law, the Court denies Plaintiff’s motion to remand.

                                          I. Background

A.     Factual Background

       Plaintiff alleges that he “work[ed] for Avondale Shipyards at its Main Yard during the

mid 1960s.” 3 Plaintiff contends that during that time he handled asbestos and asbestos-containing

products in various locations and work sites, resulting in Plaintiff inhaling asbestos fibers and




       1
           Rec. Doc. 5.

       2
           Rec. Doc. 1-2 at 2.

       3
           Id.


                                                1
       Case 2:20-cv-01877-NJB-JVM Document 54 Filed 08/28/20 Page 2 of 13




later developing diffuse malignant pleural mesothelioma. 4 Plaintiff avers that prior to and during

the time he was employed by Avondale, Defendants McCarty Corporation (“McCarty”), Taylor-

Seidenbach, Inc. (“Taylor-Seidenbach”), and Eagle, Inc. (“Eagle”) “designed, tested, evaluated,

manufactured, packaged, furnished, stored, handled, transported, installed, supplied and/or sold

[the] asbestos-containing products” to which Plaintiff was exposed. 5 Plaintiff alleges that he was

exposed to asbestos-containing products because Avondale and its executive officers “fail[ed] to

provide a safe place in which to work free from the dangers of respirable asbestos-containing

dust.” 6 Plaintiff brings Louisiana state law claims for negligence against the “manufacturing and

contractor defendants” and against “Avondale Industries, Inc. . . . and its executive officers.” 7

B.     Procedural Background

       Plaintiff filed a “Petition for Damages” (“Petition”) in the Civil District Court for the

Parish of Orleans, State of Louisiana, on June 29, 2020. 8 The Petition was captioned “Paul

Hotard versus Avondale Industries, Inc., f/k/a/ Northrop Grumman Ship Systems, Inc., n/k/a

Huntington Ingalls Incorporated, et al.” 9 However, in paragraph two of the Petition, Plaintiff

names only McCarty, Taylor-Seidenbach, and Eagle as defendants. 10

       Avondale removed the case to this Court on July 2, 2020, asserting diversity jurisdiction




       4
           Id. at 3. Plaintiff was diagnosed with mesothelioma in April 2020. Id.

       5
           Id. at 2.

       6
           Id. at 5

       7
           Id. at 3–8.

       8
           Id. at 1.

       9
           Id.

       10
            Id.


                                                          2
       Case 2:20-cv-01877-NJB-JVM Document 54 Filed 08/28/20 Page 3 of 13




pursuant to 28 U.S.C. § 1332. 11 On the same day, Avondale filed “Avondale’s Answer,

Affirmative Defenses, Cross-Claims, and Request for Jury Trial.” 12 On July 6, 2020, Plaintiff

filed the instant “Emergency Motion to Remand.” 13 On July 21, 2020, Avondale filed an

opposition to the motion to remand. 14

                                         II. Parties’ Arguments

A.     Plaintiff’s Arguments in Support of the Motion to Remand

       Plaintiff does not contest that the requirements for diversity jurisdiction set forth in 28

U.S.C. § 1332 are met. 15 Rather, Plaintiff argues the case should be remanded because Avondale

is not a party to this litigation and therefore improperly removed this case to federal court. 16 In

support of Plaintiff’s assertion that Avondale is not a party to this litigation, Plaintiff cites

paragraph two of the Petition, which designates McCarty, Taylor-Seidenbach, and Eagle as

manufacturing and contract defendants. 17 Plaintiff contends that because Avondale does not

appear in paragraph two of the Petition, it was not named as a defendant. 18 Plaintiff also notes



       11
          Rec. Doc. 1 at 2. In the Notice of Removal, Avondale contends that subject matter jurisdiction exists
       under 28 U.S.C. § 1332 because there is complete diversity of citizenship and the amount in controversy
       exceeds $75,000. Id. Avondale alleges that the complete diversity requirement is satisfied because Plaintiff
       is a citizen of Kentucky, Avondale is a citizen of Virginia, and the remaining defendants are citizens of
       Louisiana, Pennsylvania, Texas, and Alabama. Id. at 4–5. Avondale further contends that the amount in
       controversy exceeds $75,000 because Plaintiff alleges that he contracted terminal cancer from the alleged
       asbestos exposure and does not limit the damages sought in the Petition. Id. at 3–4.

       12
            Rec. Doc. 2.

       13
            Rec. Doc. 5.

       14
            Rec. Doc. 31.

       15
            See Rec. Doc. 5-1.

       16
            Id. at 1–2.

       17
            Id. at 2.

       18
            Id.


                                                       3
       Case 2:20-cv-01877-NJB-JVM Document 54 Filed 08/28/20 Page 4 of 13




that he requested service on McCarty, Taylor-Seidenbach, and Eagle, but did not request service

on Avondale. 19 Accordingly, Plaintiff argues that Avondale is not a defendant and did not have

the requisite authority to remove this case to federal court. 20

B.     Avondale’s Arguments in Opposition to the Motion to Remand

       In opposition, Avondale argues that the motion to remand should be denied because

Avondale was named as a defendant in the Petition filed by Plaintiff in state court. 21 Avondale

asserts that the requirements for federal subject matter jurisdiction under 28 U.S.C. § 1332 are

met. 22 Furthermore, Avondale notes that none of the forum defendants were served at the time of

removal, and therefore, the forum-defendant rule does not bar removal. 23 Avondale asserts that

to avoid so-called “snap” removals, plaintiffs often initiate a lawsuit against only the forum

defendants, serve them, and then amend the lawsuit to add additional non-forum defendants. 24

Avondale presumes that this was Plaintiff’s plan in this case. 25 However, Avondale asserts that

Plaintiff clearly named Avondale in the state court petition.26 Therefore, Avondale urges that

removal to federal court was proper. 27

       Avondale relies on the Louisiana Code of Civil Procedure and local pleading standards to


       19
            Id.

       20
            Id.

       21
            Rec. Doc. 31 at 2.

       22
            Id. at 4.

       23
            Id. at 1–2.

       24
            Id. at 1.

       25
            Id.

       26
            Id. at 1–2.

       27
            Id. at 8–9.


                                                  4
        Case 2:20-cv-01877-NJB-JVM Document 54 Filed 08/28/20 Page 5 of 13




argue that Plaintiff named Avondale as a defendant in the state court action. 28 First, Avondale

argues that Louisiana Code of Civil Procedure article 853 requires a petition to include a caption

that contains the name of the first party. 29 Avondale contends that because it was named as the

defendant in Plaintiff’s caption, it is a party to the litigation. 30

        Second, Avondale contends that numerous references to Avondale as a defendant appear

throughout the Petition, both in the caption and elsewhere. 31 For example, Avondale references

paragraphs twenty to twenty-four of the Petition, which begin with the heading “Negligence

Action against Avondale Industries, Inc. f/k/a/ Northrop Grumman Ship Systems, Inc. n/k/a

Huntington Ingalls Incorporated and its executive officers.” 32 Avondale avers that this section of

the Petition ascribes numerous allegations of fault to Avondale. 33

        Third, Avondale argues that under local pleading standards, the absence of reference to

Avondale in paragraph two of the Petition does not preclude Avondale from the present

litigation. 34 Rather, Avondale contends that the references to Avondale appearing elsewhere in

the Petition suffice to designate Avondale as a defendant. 35 Accordingly, Avondale asserts that

the Petition identified Avondale as a party to the state court litigation and removal was proper. 36


        28
             Id. at 5.

        29
             Id.

        30
             Id.

        31
             Id. at 2–3.

        32
             Id. at 3.

        33
             Id. at 6.

        34
             Id. at 6–7.

        35
             Id. at 7.

        36
             Id. at 8.


                                                     5
       Case 2:20-cv-01877-NJB-JVM Document 54 Filed 08/28/20 Page 6 of 13




                                              III. Legal Standard

        “Federal courts are courts of limited jurisdiction. They possess only the power authorized

by Constitution and statute, which is not to be expanded by judicial decree.” 37 A defendant may

remove a civil state court action to federal court if the federal court has original jurisdiction over

the action. 38 Remand to state court is appropriate if the federal court lacks subject matter

jurisdiction. 39 A federal court has subject matter jurisdiction over an action pursuant to 28 U.S.C.

§ 1332 “where the matter in controversy exceeds the sum or value of $75,000” and the action “is

between citizens of different states.” 40

        “When removal is based on diversity of citizenship, diversity must exist at the time of

removal.” 41 The removing party bears the burden of demonstrating that federal jurisdiction exists

by a preponderance of the evidence. 42 Moreover, the removal statute must be strictly construed,

and “any doubt about the propriety of removal must be resolved in favor of remand.” 43

        Pursuant to 28 U.S.C. § 1441, an action that is otherwise removable based solely on

diversity “may not be removed if any of the parties in interest properly joined and served as

defendants is a citizen of the State in which such action is brought.” 44 This limitation is often

        37
             Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal citations omitted).

        38
             28 U.S.C. § 1441(a); Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 34 (2002).

        39
          Acuna v. Brown & Root Inc., 200 F.3d 335, 339 (5th Cir. 2000) (citing Willy v. Coastal Corp., 855 F.2d
        1160, 1164 (5th Cir. 1988)).

        40
             28 U.S.C. § 1332(a)(1).
        41
          Texas Beef Grp. v. Winfrey, 201 F.3d 680, 686 (5th Cir. 2000) (citing 14B Charles Alan Wright, Arthur
        R. Miller, & Edward H. Cooper, Federal Practice and Procedure § 3723 (1998 ed.)).

        42
             See Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).

        43
          Gasch v. Hartford Acc. & Indem. Co., 491 F.3d 278, 281 (5th Cir. 2007) (internal citation omitted); see
        also Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).

        44
             28 U.S.C. § 1441(b)(2).


                                                          6
        Case 2:20-cv-01877-NJB-JVM Document 54 Filed 08/28/20 Page 7 of 13




referred to as the “forum defendant rule.” 45 A violation of the forum defendant rule renders

removal procedurally defective. 46 Nevertheless, “[a] non-forum defendant may remove an

otherwise removable case even when a named defendant who has yet to be ‘properly joined and

served’ is a citizen of the forum state.” 47 This practice, commonly called “snap removal,” has

been sanctioned by the United States Court of Appeals for the Fifth Circuit. 48

        Service of process on the removing defendant is not a prerequisite for removal. 49

However, only a defendant or defendants may remove a civil state court action to federal district

court. 50

                                                    IV. Analysis

        Plaintiff asserts that this case should be remanded to state court because the removing

party, Avondale, was not identified as a defendant in the Petition. 51 Avondale counters that under

Louisiana’s system of pleading, it was named as a defendant in the state court Petition and the

action was properly removed. 52

        Plaintiff does not dispute that the Court has original subject matter jurisdiction over this

matter under 28 U.S.C. § 1332. 53 Additionally, Plaintiff does not argue that the removal violated


        45
             See In re 1994 Exxon Fire Chem. Fire, 558 F.3d 378, 391 (5th Cir. 2009).

        46
             Id. at 392–94.

        47
             Texas Brine Co., L.L.C. v. Am. Arbitration Ass'n, Inc., 955 F.3d 482, 487 (5th Cir. 2020).

        48
             Id.

        49
             28 U.S.C. § 1446(b); Delgado v. Shell Oil Co., 231 F.3d 165 (5th Cir. 2000).

        50
             28 U.S.C. § 1441(a); Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005).

        51
             Rec. Doc. 5-1 at 2.

        52
             Rec. Doc. 31 at 2.

        53
             See Rec. Doc. 5-1.


                                                           7
       Case 2:20-cv-01877-NJB-JVM Document 54 Filed 08/28/20 Page 8 of 13




the forum-defendant rule because Avondale removed the case before the forum defendants were

served. 54 Therefore, the sole issue before the Court is whether Avondale was named as a

defendant in the Petition and therefore, was authorized by 28 U.S.C. § 1332(a)(1) to remove the

action to federal court. To answer this question, the Court must examine the pleading

requirements under Louisiana law.

        Under Louisiana’s system of fact pleading, the plaintiff must file a petition setting forth

the factual allegations comprising the subject matter of the litigation and identifying the

defendants. 55 No technical forms of pleadings are required under Louisiana law. 56 However,

Louisiana Code of Civil Procedure article 891 establishes certain requirements for a valid

petition. 57 To comply with article 891, the petition must set forth the name, surname, and domicile

of the parties. 58 Additionally, the petition must contain a short, clear, and concise statement of all

causes of action arising out of, and the material facts of, the transaction or occurrence that is the

subject matter of the litigation. 59 Article 853, incorporated by reference into article 891, specifies

that the petition must also contain a caption setting forth the title of the action. 60 The caption must

state the name of the first party on each side with an appropriate indication of other parties. 61


        54
             See id. See also Rec. Doc. 31 at 1–2.

        55
           La. Code Civ. Proc. art. 891; Wheat v. Nievar, 2007-0680 (La. App. 1 Cir. 2/8/08); 984 So. 2d 773, 776.
        (“Louisiana is a fact pleading state that values substance over form and does not require the use of magic
        titles or terminology as a threshold requirement for validly pleading an action.”)

        56
             La. Code Civ. Proc. art. 854.

        57
             La. Code Civ. Proc. art. 891.

        58
             Id.

        59
             Id.

        60
             La. Code Civ. Proc. art. 853.

        61
             Id.


                                                       8
       Case 2:20-cv-01877-NJB-JVM Document 54 Filed 08/28/20 Page 9 of 13




        When determining the meaning of a pleading, including the petition, courts are instructed

to look to its substance to do substantial justice to the parties. 62 Additionally, courts are instructed

to construe articles of the Louisiana Code of Civil Procedure liberally and with regard to the fact

that forms of procedure implement the substantive law and are not an end in themselves. 63

        Here, the Petition filed by Plaintiff in state court named Avondale as a defendant. First,

the caption indicates that Plaintiff intended to bring suit against Avondale. Louisiana Code of

Civil Procedure article 853 instructs plaintiffs to set forth a caption naming the first party on each

side. 64 The caption appearing at the top of the first page of the Petition reads: “Paul Hotard versus

Avondale Industries, Inc., f/k/a Northrop Grumman Ship Systems, Inc., n/k/a Huntington Ingalls

Incorporated, et al.” 65 Avondale is the only defendant named by Plaintiff in the caption in the

state court action, demonstrating Plaintiff’s intent to name Avondale as a defendant.

        Second, the substance of the Petition undermines Plaintiff’s contention that paragraph two

of the Petition offers an exhaustive list of defendants named in this matter. Although paragraph

two specifically names McCarty, Taylor Seidenbach, and Eagle as defendants, 66 numerous

references to additional defendants appear elsewhere in the Petition. For example, in paragraph

four of the Petition, Plaintiff identifies “Defendant Lamorak” and states that Lamorak Insurance

Company is “directly sued herein pursuant to the provisions of Title 22, Section 655 of the




        62
          La. Code Civ. Proc. art 854; Reynolds v. Brown, 11-525 (La. App. 5 Cir. 12/28/11); 84 So. 3d 655, 658–
        59.

        63
             Teachers' Ret. Sys. of La. v. La. State Emps.' Ret. Sys., 456 So. 2d 594, 596 (La. 1984).

        64
             La. Code Civ. Proc. art 853.

        65
             Rec. Doc. 1-2 at 1.

        66
             Id.


                                                            9
      Case 2:20-cv-01877-NJB-JVM Document 54 Filed 08/28/20 Page 10 of 13




Louisiana Revised Statutes.” 67 Additionally, in paragraph three of the Petition, Plaintiff states

that “Orleans Parish is a proper venue . . . because this action is brought in a parish of proper

venue as to the Defendants, deceased Executive Officers Henry “Zac” Carter, James Bull, Hettie

Margaret Dawes-Eaves and Edwin Hartzman . . . .”68 Because references to other defendants

appear elsewhere in the petition, the Court finds that paragraph two of the Petition does not

set forth an exhaustive list of defendants.

       Third, Plaintiff asserts a negligence cause of action against Avondale in the Petition. The

heading reads, “Negligence Action Against Avondale Industries, Inc. f/k/a/ Northrop Grumman

Ship Systems, Inc. n/k/a/ Huntington Ingalls Incorporated, and its Executive Officers.” 69

Paragraphs twenty to twenty-four of the Petition describe the cause of action and unequivocally

implicate Avondale as a defendant. 70 These paragraphs contain numerous allegations against

Avondale, including but not limited to the following:

              •    “Petitioner hereby alleges that AVONDALE INDUSTRIES, INC. . . . and its
                   Executive Officers . . . are liable for injuries, as alleged arising out of the negligent
                   conduct of AVONDALE INDUSTRIES, INC. . . . in failing to provide a safe place
                   in which to work free from the dangers of respirable asbestos-containing dust.” 71
              •    “As a direct and proximate contributing result of having inhaled, ingested or
                   otherwise having been exposed to asbestos from Avondale, Petitioner has received
                   injuries . . . .” 72
              •    “AVONDALE INDUSTRIES, INC. . . . consciously and intentionally chose not
                   to inform Petitioner Paul Hotard of [its alleged knowledge of asbestos] or
                   implement any meaningful safety precautions, all of which was a substantial
       67
            Id. at 2 (emphasis added).

       68
         Id. at 1 (emphasis added). The named individuals were executive officers of Avondale; their names appear
       in bold in paragraph twenty of the Petition, where Plaintiff alleges that they “are liable for injuries, as
       alleged, arising out of the negligent conduct of AVONDALE INDUSTRIES, INC. . . . .” Id. at 5.

       69
            Id. at 5.

       70
            Id. at 5–7.

       71
            Id. at 5.

       72
            Id.


                                                      10
      Case 2:20-cv-01877-NJB-JVM Document 54 Filed 08/28/20 Page 11 of 13




                   contributing cause of Petitioner’s injuries and likely future death.” 73
              •    “Avondale and its Executive Officers are liable for the misuse of asbestos . . . .” 74

Moreover, paragraph twenty-two of the Petition lists nineteen duties which Avondale and its

executive officers allegedly failed to properly discharge. 75 In the following paragraph, Plaintiff

states that “[t]he above-described negligence, fault, and willful misconduct of these defendants

were a proximate cause of the Petitioner’s injuries.” 76

       The requirements set forth in article 891 of the Louisiana Code of Civil Procedure serve

to apprise the defendant of the causes of action claimed by the plaintiff. 77 The manifold

allegations implicating allegedly negligent conduct by Avondale in the Petition provided

Avondale with notice that it was being sued by Plaintiff. Accordingly, Avondale filed an Answer

to the allegations contained in the Petition––along with its defenses, cross-claims, and demand

for a jury trial––on the same day as it filed its Notice of Removal. 78

       The Court looks to the substance of the Petition to ascertain its meaning and do substantial

justice to the parties. 79 In this case, both the form of the Petition and the substantive allegations

contained therein demonstrate that Plaintiff designated Avondale a defendant in this matter.

       Although Avondale was not served with process at the time of removal, service of process




       73
            Id. at 7–8.

       74
            Id. at 8.

       75
            Id. at 6–7.

       76
            Id. at 7 (emphasis added).

       77
            Bach v. Bd. of River Port Pilot Comm’rs, 15-765 (La. App. 5 Cir. 5/12/16); 193 So. 3d 355, 366.

       78
            Rec. Doc. 2.

       79
            La. Code Civ. Proc. art 854; Reynolds, 84 So. 3d at 658–59.


                                                        11
      Case 2:20-cv-01877-NJB-JVM Document 54 Filed 08/28/20 Page 12 of 13




is not a prerequisite to removal. 80 28 U.S.C. § 1446(b) provides for removal of a civil action or

proceeding within thirty days after receipt by the defendant, “through service or otherwise, of a

copy of an amended pleading, motion, or order or other paper from which it may first be

ascertained that the case is one which is or has become removable.” 81 The Fifth Circuit has

interpreted this removal statute to require that an action be commenced against a defendant prior

to removal, but not to require the defendant to have been served with process prior to removal. 82

For the reasons explained above, the Petition filed by Plaintiff commenced an action against

Avondale. As a result, the fact that Avondale was not served with process does not render removal

improper.




       80
            28 U.S.C. § 1446(b); Delgado v. Shell Oil Co., 231 F.3d 165 (5th Cir. 2000).

       81
            28 U.S.C. § 1446(b).

       82
            Id.


                                                        12
      Case 2:20-cv-01877-NJB-JVM Document 54 Filed 08/28/20 Page 13 of 13




                                      V. Conclusion

       Considering the foregoing reasons, Avondale was named as a defendant in the Petition

Plaintiff filed in state court. Therefore, Avondale properly removed the case to this Court.

Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s “Emergency Motion to Remand” 83 is

DENIED.
                                            28th
       NEW ORLEANS, LOUISIANA, this _____ day of August, 2020.




                                                   ____________________________________
                                                   NANNETTE JOLIVETTE BROWN
                                                   CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT




       83
            Rec. Doc. 5.


                                            13
